—Order, Supreme Court, New York County (Edward Greenfield, J.), entered on or about December 10, 1998, which, after a hearing, denied petitioner’s application to extend an order of conditions imposed pursuant to CPL 330.20, unanimously affirmed, without costs.
The hearing court’s determination that petitioner failed to show good cause for extending the order of conditions imposed upon respondent (see, CPL 330.20 [1] [o]) and that respondent’s release from the conditions was consistent with public safety is supported by the record. The record reveals that, since his release from a psychiatric facility in 1990, respondent, who has not required psychotropic medication for at least 17 years, has successfully adjusted to living in the community without incident and has not resorted to violence, even when provoked. According to the hearing court’s CPL 330.20 findings the deference they are due, since the court sitting as trier of fact was “in the best position to observe the individual’s behavior as well evaluate the weight and credibility of the often conflicting testimony of the medical and psychiatric experts” (Matter of George L., 85 NY2d 295, 305), we perceive no ground to disturb the determination that there was no longer good cause for respondent’s submission to mandatory counseling as a condition of his release. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.